Citation Nr: 1327673	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left knee disability, status-post arthroscopic repair, prior to March 1, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, status-post arthroscopic repair, on or after March 1, 2013.

3.  Whether the reduction of the Veteran's disability rating for the left knee disability from 30 percent to 10 percent effective March 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2013, the Veteran testified at a videoconference hearing held at the Nashville RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At that time, the record was held open for 60 days for the submission of evidence.  However, to date, there is no indication that the Veteran submitted additional evidence in support of his claims.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals the hearing transcript and VA treatment records that are relevant to the issues on appeal.  The RO considered those additional treatment records and readjudicated the claims in a December 2012 supplemental statement of the case (SSOC).  

The issues of entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine and entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran was last provided VA examinations in connection with his current claim for an increased evaluation for his service-connected left knee disability in March 2011 and May 2012.  In the March 2011 VA examination report, the examiner noted that the Veteran demonstrated left knee range of motion from 0 degrees of extension to 100 degrees of flexion.  In the May 2012 VA examination report, the examiner noted left knee range of motion from 0 degrees of extension to 90 degrees of flexion.  Since that examination, during a May 2012 VA orthopedics consultation, the Veteran demonstrated approximately 5 to 20 degrees of motion in the left knee; however, the examiner also noted that the Veteran flexed his knee to 90 degrees while tying his shoes following the examination.  During the March 2013 hearing, the Veteran alleged that his left knee symptoms have increased in severity.  He also stated that he had recently been treated with cortisone injections at a private emergency room for his left knee symptoms.  Such evidence suggests a possible increase in severity.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.

In addition, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records and any identified private treatment records.  The claims file currently includes VA treatment records dated through August 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board notes that, during the March 2013 hearing, the Veteran indicated that he had private treatment at an emergency room six months ago.  The undersigned held the record open for 60 days to provide the Veteran and his representative the opportunity to obtain and submit the private records.  To date, there is no indication that the records have been submitted.  Therefore, on remand, the RO/AMC should seek to obtain those outstanding private treatment records.  

With respect to the reduction of the rating for the Veteran's left knee disability, the Board notes that rating reduction claims are distinct from increased rating claims.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In December 2012, the Veteran timely disagreed with a December 2012 rating decision that reduced the disability evaluation for the left knee disability from 30 to 10 percent.  See 38 C.F.R. §§ 20.201, 20.302 (2012).  However, the RO has not issued a SOC specifically addressing the propriety of this reduction.  Instead, the RO issued a supplemental statement of the case (SSOC) that merely addressed whether an increased rating may be assigned for the Veteran's left knee disability greater than 30 percent prior to March 1, 2013, and greater than 10 percent on or after March 1, 2013.  Separate law and regulations govern the propriety of ratings reductions, which must be addressed in the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from the private emergency room treatment identified during the April 2012 hearing.

A specific request should also be made for any outstanding VA medical records dated from August 2012 to the present.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left knee disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

The examiner should note the range of motion findings in the March 2011 and May 2012 VA examination reports and the October 2012 VA orthopedic consultation note.  Specifically, the examiner should observe the October 2012 VA orthopedist's note that the Veteran refused to bend his left knee any further than 5 to 20 degrees, but he observed the Veteran flexing his knee to 90 degrees when he tied his shoes following the examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



